DETAILED ACTION
	This Office action is responsive to communication received 02/09/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-8, 10, 11, 15-20 and 22-28 are allowable over the prior art references of record for the following reasons:
As to independent claim 1, it would not have been obvious to modify any of the prior art references of record to include the combination of a golf club head having a frontal portion, a rear portion, and at least one first weighting member, and wherein all of an x-axis, a y-axis and a z-axis are defined with respect to a geometric center of a striking face of the club head,  wherein the club head includes a moment of inertia about each of a y-axis (MOI-Y), a z-axis (MOI-Z), and a x-axis (MOI-X), wherein the golf club head has a MOI-Y to MOI-Z ratio of greater than about 1.68, wherein the golf club head has a MOI-Z measurement of less than about 268 kg-mm2, wherein the golf club head has a MOI-Y measurement of greater than about 420 kg-mm2, wherein the golf club head has a MOI-X measurement of greater than about 320 kg-mm2, and wherein the golf club head has a moment of inertia about a shaft axis (MOI-SA) measurement of less than about 800 kg-mm2.
As to independent claim 11, it would not have been obvious to modify any of the prior art references of record to include the combination of a golf club head having a frontal portion, a rear portion, and at least one first weighting member, and wherein all of an x-axis, a y-axis and a z-axis are defined with respect to a geometric center of a striking face of the club head, wherein the club head includes a moment of inertia about each of a y-axis (MOI-Y), a z-axis (MOI-Z), and a x-axis (MOI-X), along with a defined CG-Z distance, wherein the club head 2, wherein the golf club head has a MOI-Y measurement of greater than about 420 kg-mm2, wherein the golf club head has a MOI-X measurement of greater than about 320 kg-mm2, and wherein the golf club head has a moment of inertia about a shaft axis (MOI-SA) measurement of less than about 800 kg-mm2.
As to independent claim 22, it would not have been obvious to modify any of the prior art references of record to include the combination of a golf club head having a frontal portion, a rear portion, and at least one first weighting member, and wherein all of an x-axis, a y-axis and a z-axis are defined with respect to a geometric center of a striking face of the club head,  wherein the club head includes a moment of inertia about each of a y-axis (MOI-Y), a z-axis (MOI-Z), and a x-axis (MOI-X), along with a defined CG-Z distance, wherein the club head includes MOI-X, MOI-Y, MOI-Z and CG-Z numbers that satisfy the claimed equation, wherein the golf club head has a MOI-Z measurement of less than about 268 kg-mm2, wherein the golf club head has a MOI-Y measurement of greater than about 420 kg-mm2, wherein the golf club head has a MOI-X measurement of greater than about 320 kg-mm2, and wherein the golf club head has a moment of inertia about a shaft axis (MOI-SA) measurement of less than about 800 kg-mm2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711